Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
fo press.

 

DISTRICT OF COLUMBIA COURT OF APPEALS Ep ©, 12/2014
Sear ef Columbia
No. 19-BS-531 Court: of Appeals
IN RE MONIQUE D. PRESSLEY
A Member of the Bar of the lerk of Court
District of Columbia Court of Appeals BDN: 18-BD-25 et al
Bar Registration No.: 464432 DDN: 265-15 et al
ORDER'

Upon consideration of the petition of the Board on Professional pursuant to
to D.C. Bar R. XI § 13(c) to suspend respondent indefinitely based on disability, and
the accompanying motion for leave to file under seal, and respondent having
interposed no objection thereto, it is hereby

ORDERED that the motion for leave to file under seal is granted. It is

FURTHER ORDERED that respondent is indefinitely suspended from the
practice of law in the District of Colombia, effective immediately, and any pending
matters be held in abeyance pursuant to D.C. Bar Rule XI, § 13(c) until further order
of the court. It is

FURTHER ORDERED that respondent’s reinstatement to the District of
Columbia Bar shall be in accordance with the provisions of D.C. Bar R. XI, § 13(g).

It is

FURTHER ORDERED that respondent’s attention is drawn to the
requirement of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys. It is

 

' This order corrects the style of the previous suspension order nunc pro tunc to
August 12, 2019.
19-BS-331

FURTHER ORDERED that respondent shall file an affidavit in compliance
with D.C. Bar R. XI, §14(g) with the Court and the Board and shall serve a copy of
the affidavit on Disciplinary Counsel.

BY THECOURT:  .
peter H. /X>—
. Y tye

ANNA BLACKBURNE-RIGSBY
Chief Judge

Copies to:

Monique D. Pressley
10403 Democracy Lane
Potomac, Maryland 20854

Copies e-Served to:

Robert C. Berinus, Esquire
Chair, Board on Professional Responsibility

James T. Phalen, Esquire
Executive Attorney
Board on Professional Responsibility

Hamilton P. Fox, III, Esquire
Disciplinary Counsel

Hendrick R. deBoer, Esquire
Deputy Disciplinary Counsel

010